McClellan, J.
(dissenting). — By express provision of the Constitution, ownership and actual occupancy (with a single quasi exception, to be noted) are twin prerequisites — the one no more important than the other — to the establishment and retention of an homestead, with its attendant rights of exemption in this state. — Const. 1875, art. 10, §§ 2, 3; Const. 1901, §§ 205, 206; McConnaughy v. Baxter, 55 Ala. 379; Turner v. Turner, 107 Ala. 465, 18 South. 210, 54 Am. St. Rep. 110; Murphy v. Hunt, 75 Ala. 438; Barber v. Williams, 74 Ala. 331; Boyle v. Shulman, 59 Ala. 567, among others. The quasi exception mentioned is with respect to temporary absence from the homestead or the leasing of the same. — Turner v. Tu,rner, supra. Its statutory creation is confirmatory of the existence of the prerequisite of actual occupation. In Boyle v. Shulman, supra, it was said, Brickell, C. J., writing: “Actual occupation *54as a, dwelling place as a home is the characteristic which distinguishes it (homestead) from other real estate. * * A man can no more have two homes than he can have two domiciles at the same time.” In Woodstock Iron Co. v. Richardson, 94 Ala. 629, 10 South. 144, following Boyle v. Shulman, it was said: “It is legally impossible to have two homesteads at the same time.” In Barter v. Williams, it was said: “Occupancy as a home, as a dwelling place, is the fact which impresses upon land the character of a homestead, drawing it within the influence of constitutional and statutory provisions, exempting it from liability for the payment of debts, or from subjection to' administration, or intercepting the descent to the heir.” As is obvious from Const. § § 205, 206, statute and decision, the wife has no legal power with respect to the selection or establishment of an homestead by the husband in his lands. The fixing of that status — that impression of the homestead characteristic — upon his lands is unrestrictedly and unqualifiedly reposed in the husband. He may abandon an homestead once established. Indeed, he during his life may, if he chooses, so order his habitation as to have no homestead whatever in this state. “Neither the Constitution nor the statute confers on the wife any right or estate in the homestead during his life, tut a mere power to prevent its alienation.” (Italics supplied.) — Witherington v. Mason, 86 Ala. 345, 349, 5 South. 679, 681, 11 Am. St. Rep. 41.
The statute (Code, § 4190) referred to in the majority opinion only has reference to the claim of exemptions against the demands of creditors. It does not assume to confer on the wife or minor children the right to fix the homestead character on lands of the husband or father; for, under our system, only the owner may do that. Indeed, the statute clearly presupposes that *55the exempt character of the property that may he claimed as exempt by the wife or minor children has been previously impressed upon it by the owner, the husband or father. This appears from the terms of the statute wherein it is provided that the wife or minor children shall, upon the contingencies enumerated with respect to the husband- or father, “be entitled to interpose any and all claims of homestead or other exemption which the husband or father could have interposed.” (Italics supplied.)
If the statute should he read as conferring upon the wife or minor children the right to prevent the husband or father from abandoning an homestead once established, or, to qualify, correlatively, the owner’s right to select his homestead, it would offend the Constitution by attempting to unwarrantably impose conditions on the benefit and exercise of a constitutional right.— Coolsey’s Const. Lim. p. 99; Marks v. Wilson, 115 Ala. 561, 563, 22 South. 134. However, the statute makes no such attempt. It merely confers under the circumstances enumerated upon the wife or minor children the claim power, as against the creditors of the husband or father, the absent or disabled husband or father could have exercised were he present and not disabled. It makes no effort to affect the establishment of the homestead, nor to trench upon the rules with respect to its alienation. In the writer’s opinion the statute is not in any way a factor in the matter presented for review.
As appears from the statement of facts in the majority opinion, Powell ceased, in 1885, to occupy the Marshall county place as an homestead, charged his wife with infidelity, and took up his abode elsewhere. This departure from its occupancy denuded that area in Marshall county of the characteristic of an homestead. He could not have claimed it as exempt against the *56claims of a creditor. He bought 1B0 acres of laud in Winston county, Ala., and resided on it until his death, there raising a family by one not his wife. If homestead he had, it was this place in Winston county. He could not have two homesteads at the same time. He could not, under Constitution, statute, and decision, have an homestead in an area which he did not in the accepted legal sense actually occupy. As against a judgment creditor’s execution, surely he could not have claimed the Marshall county place as exempt, for he did not occupy it in any sense.
However outrageous and unjustifiable may have been Powell’s abandonment and treatment of his wife Sarah and their daughter, that fact cannot in my opinion have any bearing or influence upon the inquiry, Was the Marshall county place the homestead of Powell when he undertook to convey it? If the.deprivation of his right to select and establish another homestead, or to abandon one already established is a penalty for such wrongs, it is clear that the wife is given a far greater power with respect to the homestead than has been heretofore supposed to exist. In the Constitution she is given during the life of the husband only “a mere power to prevent its (homestead’s) alienation.” — Witherington, v. Mason, supra. But if an homestead, once established, cannot be abandoned as Powell undertook to do here, then, as the writer views it, the power of the wife is greater than the Constitution’s grant of the right of selection to the owner; its language being, “Every homestead * * * to be selected by the owner * * *” It seems to me that the result attained on this appeal is the pronouncement of the forfeiture of Powell’s constitutional right to select his homestead upon the wholly unrelated ground of his dereliction in duty to his wife Sarah and their daugh*57ter. However reprehensible may have been his conduct in so doing, and however prone all good men are to frown upon wrong and to discountenance immorality, the writer cannot find therein any justification for the negation in any degree of Powell’s unqualified constitutional right to select his homestead, which necessarily imports the right to abandon one already selected.
So, holding these views, I cannot concur.